MerueloMaddux Properties, Inc. Supplemental Information June 30, MerueloMaddux Properties, Inc. Supplemental Operating and Financial Information Second Quarter 2008 Table of Contents Corporate Information PAGE Company Background 4 Quarterly Highlights 5 Investor Information 6 Supplemental Financial Information Consolidated Balance Sheets 8 Consolidated and Combined Statements of Operations 9 Capital Structure 10 Debt Summary 11 Reconciliation of Net Loss to Earnings Before Interest, Taxes and Depreciation 12 After Tax Cash Flow 13 Management Statements on Forward Looking Statements, Estimates and Non-GAAP Supplemental Measures 14-16 Portfolio Data Rental Project Portfolio Overview 18 Development Pipeline Overview 19 Rental Project Portfolio Leasing Activity 20 Acquisition Activity 21 Commercial Project Stabilization 22 Residential Project Development 23 Pictures of Recent Development 24 2 MerueloMaddux Properties, Inc. Supplemental Operating and Financial Information Second Quarter 2008 Corporate Information 3 MerueloMaddux Properties, Inc. Supplemental Operating and Financial Information Second Quarter 2008 Company Background MerueloMaddux Properties, Inc. (MMPI) is a self-managed, full-service real estate company that develops, redevelops and owns commercial and residential properties located in downtown LosAngeles and other densely populated urban areas in California that are undergoing demographic or economic changes.We are an experienced real estate company in the Los Angeles market. We employ specialists in urban site identification, land planning, design development, architecture, construction oversight, real estate brokerage, financial underwriting, real estate law and property management. Our employees have close working relationships with local and national lending institutions, local government officials and community and labor leaders and are active in the real estate financial and brokerage community in Los Angeles. We have substantial experience in assembling numerous small land parcels and expediting land development approvals and in project design, construction and management. We focus on properties that have alternate, more profitable uses achievable through major renovation, redevelopment or development. We are involved in a wide range of project types, including food industry, wholesale market, small tenant industrial and residential properties. These projects are predominantly located in a densely urban, multi-ethnic environment, involve numerous local entitlement, property assemblage and physical challenges and are opportunities frequently overlooked by mainstream institutional investors and developers. We believe we can earn higher risk-adjusted returns on the redevelopment of re-emerging urban markets than on initial development in emerging suburban markets. We are committed to responsible property investing. Real estate development activity in California historically has been centered around the periphery of established population areas, which has resulted in suburban sprawl and exacerbated economic, social and transportation problems and provoked resistance from businesses, residents and governments. “Smart Growth” and “Transit Oriented Development” are emerging categories of development that feature urban infill projects that meet the demands of urban communities. The advantages of Smart Growth projects include utilizing or upgrading existing infrastructure instead of creating new infrastructure, as well as reducing automobile reliance by locating businesses, customers and employees closer to each other and to existing public transit systems. We pursue Smart Growth projects, Transit Oriented Development and similar projects that have both economic and social benefits. Most of our projects are located in or around the downtown area of LosAngeles, and all of our projects are in Southern California. Downtown LosAngeles is commonly defined as an area of approximately 350 city blocks, or approximately 2,500 acres, ringed by the U.S. Highway 101/ Santa Ana Freeway on the north, the LosAngeles River on the east, U.S. Interstate 10/Santa Monica Freeway to the south and the State Highway 110/Pasadena Freeway to the west. With approximately 83 acres of land in downtown LosAngeles owned or controlled through executory purchase and sale agreements or options to purchase, we believe we are the largest non-government landowner in downtown LosAngeles. We organized our company as a taxable corporation and own our assets through an operating partnership. 4 MerueloMaddux Properties, Inc. Supplemental Operating and Financial Information Second Quarter 2008 We are a self-managed, full-service real estate company that develops, redevelops and owns commercial and residential properties located in downtown LosAngeles and other densely populated urban areas in California that are undergoing demographic or economic changes. As of June 30, 2008, we had classified 26 of our projects as rental properties and 28 as development projects. Most of the projects are located in or around the downtown area of LosAngeles, and all of the projects are in Southern California. This Supplemental Operating and Financial Data package supplements the information provided in our quarterly and annual reports filed with the Securities and Exchange Commission (SEC). Legal Activities: Prior to our initial public offering, a predecessor entity owned property that was subject to an eminent domain action by a public agency.A partial payment was received, with the full property valuation to be determined by a later legal proceeding.At the time of our initial public offering, a note receivable was contributed to us as part of our formation transactions.The note receivable was contributed to us by affiliates of Richard Meruelo, our chairman and chief executive officer, and John Charles Maddux, our president and chief operating officer.In accordance with a predetermined formula in the initial public offering documents, when the full property valuation was determined, the company would receive the remaining balance of the money due on such note and in return the affiliates of Messrs. Meruelo and Maddux would receive shares of stock, valued at the initial public offering price of $10.00 per share, equal to the remaining balance of such note. Subsequent to the second quarter, the legal proceedings were concluded and the company received $14,214,230. We have issued a total of 1,421,423 shares of common stock to affiliates of Messrs. Meruelo and Maddux that we had a contingent obligation to issue based on amounts that were paid to our company by the obligor on the note receivable. Development Activities: Development activity in the second quarter was concentrated on the continued construction of our 214 unit luxury apartment tower at 717 W. Ninth Street.Work is currently commencing on the thirty-first level of the thirty-five floor structure and the tower is anticipated to be topped out by fall 2008.Lease up activities are anticipated to commence approximately one year after that date. Leasing Activities: We completed or renewed a total of 38 commercial and residential leases during the second quarter for a total of 94,861 square feet of leased space. During the same period, commercial leases totaling 99,697 square feet expired. Of these new leases, 29 were completed with commercial tenants and 9 were with residential tenants. The annualized cash rental growth during the quarter decreased by approximately $314,000 or 1.5%. The annualized GAAP rental growth during the quarter decreased by approximately $228,000 or 1.1%. The largest new commercial lease was with J Brand Inc., who renewed their lease at our 1211 E. Washington property and expanded their space to a total of 28,000 square feet. Darlow Smithson Productions leased 15,500 square feet at our 230 W. Avenue 26th property and Judie Fashion moved from 12,000 square feet in 1211 E. Washington (which was then occupied by J Brand Inc.) to other space in the building totaling 10,749 square feet. The remaining leases were for smaller sized space predominantly for produce and food distribution related tenants. Union Lofts currently has 19 out of 92 units leased with gross rental rates of $2.88 per rentable square foot per month and $2.66 per rentable square foot per month net of concessions.Leasing activity has slowed temporarily due to a nearby condo project going rental and delays in completing the rooftop skyline lounge and gym amenity deck at the Union Lofts.A nearby residential project referred, to as “The Chapman”, which was originally planned as condos, opened in May of 2008 as a rental project and added 169 units of discounted rental supply one block away from the Union Lofts.We have chosen not to compete by reducing our asking rates.The rooftop skyline lounge and gym is a material amenity feature of the Union Lofts.This integral amenity feature is now complete and we intend on having a formal “Grand Opening” to elevate the project’s visibility within the downtown community. Financing Activities: In response to the turbulent credit markets we have adjusted our financing strategy in several ways.First, we are working to reduce the number and loan amounts of loans secured by unimproved land.Secondly, when possible we are extending the loan terms of existing and new loans to one year and beyond. At the end of the first quarter, the company had five land loans maturing within one year with a total principal amount of $67.0 million. The maturity dates of those land loans ranged from 1 to 3.5 months after the end of the first quarter.During the second quarter we began substituting two of the land loans with previously unencumbered income producing assets and negotiated one year term extensions on these loans.Currently, the company has three land loans with a total principal amount of $47.5 million.The maturity dates of the three land loan were extended by one year.On a portfolio-wide basis, at the end of the first quarter a total of $201 million of loans were due within one year.Currently, a total of nine loans totaling $114.3 million are due by June 30th, 2009.Eight of these loans are secured by income producing property and one is secured by land. During the second quarter the company closed two new loan transactions.The first was an $8.8 million loan with a new lender secured by an office building on part of our Pomona Park property.The second financing transaction involved of a related party interim financing of our Fedex project at 2000 San Fernando Road with an entity controlled by the parents of Richard Meruelo.As part of this financing, we sold this project to the related party for approximately $28.4 million subject to a subsequent resale agreement.We received approximately $15.0 million in net cash proceeds from this interim financing.As part of this resale agreement, we will participate 100% in the subsequent sale proceeds in excess of the original sales price net of transaction costs plus an imputed 12.0% annual cost of carry to the related party when this property is subsequently resold.The resale agreement expires on June 30, 2009.Currently, the related party has an agreement in place to resell the project to a third party buyer whereby the third party buyer is obligated to acquire this property for $35.0 million on or before August 15, 2008 per the contract terms of the purchase and sale agreement.When this resale closes on or before August 15, 2008, we expect to receive approximately $5.0 million of additional proceeds pursuant the resale agreement. Subsequent to June 30, 2008, the company closed an $84.0 million construction loan for 717 W. Ninth Street and has received its first construction loan draw.The loan has an interest-only rate of 12% and there is a 1.50% commitment fee.The loan has an initial term of 18 months with a total of 5 extension options of 6 months each. General Market Highlights: In the industrial marketplace, downtown Los Angeles remains among the strongest real estate markets in the nation, with Grubb & Ellis reporting a second quarter vacancy rate of 1.2%.However, there is general concern in the marketplace over the national state of the economy and many tenants are looking for shorter lease terms or are postponing space expansion plans. Our residential development program focuses on the rental market.Rental rates for one and two bedroom apartments comparable to our current and proposed residential projects have experienced rental growth rates well in excess of the inflation rate.During the second quarter, the first, newly built high rise rental building in downtown Los Angeles was completed and began leasing.Located approximately one block from our 717 W. Ninth Street property, it is the most directly comparable building to ours in the market.The building has reported good leasing activity with lease rates for comparable units, on average, approximately $1,000 per month higher than our projected comparable lease rates at 717 W. Ninth Street.According to USC’s Lusk Center for Real Estate, the current residential rental occupancy rate is estimated at 96%.Downtown Los Angeles has seen a slowdown in condominium sales and several condominium buildings have converted temporarily to rentals, creating discounted rental market competition in some downtown sub-markets. 5 MerueloMaddux Properties, Inc. Supplemental Operating and Financial Information Second Quarter 2008 Investor Information Principal Corporate Office MerueloMaddux
